08-4389-ag
    De La Cruz v. Holder
                                                                                  BIA
                                                                           Vomacka, IJ
                                                                          A078 424 318
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 27 th day of January, two thousand ten.

    PRESENT:
             ROBERT D. SACK,
             BARRINGTON D. PARKER,
             REENA RAGGI,
                      Circuit Judges.
    _________________________________________

    JOSE DE LA CRUZ, ALSO KNOWN AS JOSE
    DELACRUZ,
              Petitioner,

                           v.                              08-4389-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL, 1
             Respondent.
    _________________________________________




             1
           Pursuant to Federal Rule of Appellate Procedure
    43(c)(2), Attorney General Eric H. Holder, Jr., is
    automatically substituted for former Attorney General
    Michael B. Mukasey as respondent in this case.
FOR PETITIONER:         Sandra Greene, Greene Fitzgerald
                        Advocates and Consultants, York,
                        Pennsylvania.

FOR RESPONDENT:         Tony West, Assistant Attorney
                        General; James E. Grimes, Senior
                        Litigation Counsel; William C.
                        Minick, Attorney, Office of
                        Immigration Litigation, United
                        States Department of Justice,
                        Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DISMISSED, in part, and DENIED, in part.

    Petitioner Jose De La Cruz, a native and citizen of the

Dominican Republic, seeks review of the August 26, 2008

order of the BIA: (1) affirming the May 19, 2008 decision of

Immigration Judge (“IJ”) Alan Vomacka, denying his motion to

rescind his in absentia removal order; and (2) denying his

motion to reopen.   In re Jose De La Cruz, No. A078 424 318

(B.I.A. Aug. 26, 2008), aff’g No. A078 424 318 (Immig. Ct.

N.Y. City May 19, 2008).   We assume the parties’ familiarity

with the underlying facts and procedural history of the

case.

    The INA provides, in pertinent part, that no court

shall have jurisdiction to review any final order of removal

                              2
against an alien who is removable by reason of having

committed a criminal offense covered by 8 U.S.C.

§ 1227(a)(2)(A)(iii) (relating to convictions for aggravated

felonies).   See 8 U.S.C. § 1252(a)(2)(C).     Here, there is no

dispute that De La Cruz was subject to removal by virtue of

his conviction of an aggravated felony.      Thus, we retain

jurisdiction to review only constitutional claims and

questions of law.   8 U.S.C. § 1252(a)(2)(D).

A.   Motion to Rescind

     When the BIA adopts the decision of the IJ and

supplements the IJ’s decision, this Court reviews the

decision of the IJ as supplemented by the BIA.      See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).      The agency’s

regulations provide that “[a]n order entered in absentia in

deportation proceedings may be rescinded only upon a motion

to reopen filed . . . [a]t any time if the alien

demonstrates that he or she did not receive notice.”

8 C.F.R. § 1003.23(b)(4)(iii)(A).

     De La Cruz argues that the IJ failed to provide him

with adequate notice of his merits hearing because the

written notice he received was only in English.      However, De



                              3
La Cruz was provided both written notice of his hearing in

English as well as oral notice, through a certified

interpreter, in his native Spanish.   In such circumstances,

the agency provided adequate notice that De La Cruz was

obligated to appear at his merits hearing.   As we have

found, a Notice to Appear is not defective merely because it

fails to advise an alien in his native language that an in

absentia order could be entered against him if he fails to

appear.   See Lopes v. Gonzales, 468 F.3d 81, 84-85 (2d Cir.

2006)

    De La Cruz contends that the IJ violated his due

process rights by denying his motion to rescind before he

had an opportunity to respond to the evidence submitted by

the government.   This argument is similarly without merit.

Although it might have been preferable for the IJ to have

allowed De La Cruz to respond, the IJ’s failure to do so did

not violate due process because the IJ did not rely solely

upon the evidence submitted by the government.   See Jian Hui

Shao v. Mukasey, 546 F.3d 138, 168 (2d Cir. 2008) (finding

that the agency’s failure to allow the petitioner an

opportunity to respond to evidence of which it took

administrative notice did not violate due process where that


                              4
evidence did not form the sole basis for denying

petitioner’s motion to reopen).    In denying De La Cruz’s

motion to rescind, the IJ relied upon the complete record of

proceedings that established that De La Cruz had been

provided both written and oral notice of his February 2003

hearing.   Because the IJ relied upon evidence already in the

record, and to which De La Cruz could have responded, the IJ

did not deprive him of due process.    See id.   Indeed, De La

Cruz was instructed promptly to submit any documentary proof

in support of his motion to rescind, but he failed to do so.

Nor did he submit supporting documents with his motion to

reconsider, decided by the IJ on June 2.    See Garcia-Villeda

v. Mukasey, 531 F.3d 141, 149 (2d Cir. 2008) (“Parties

claiming denial of due process in immigration cases must, in

order to prevail, allege some cognizable prejudice fairly

attributable to the challenged process.” (internal quotation

marks omitted)).

B.   Motion to Reopen

     In addition to his motion to rescind, De La Cruz filed

a separate application for CAT relief, which the BIA

construed as a motion to reopen.    In that application, De La

Cruz asserts that he is more likely than not to be tortured

                              5
upon returning to the Dominican Republic because he is HIV

positive and would be denied adequate medical care.       De La

Cruz argues that the agency erred in finding that he did not

allege a change in country conditions, explaining that when

he entered the United States in 1977, the AIDS epidemic had

not yet taken hold, and that current country conditions

reports demonstrate pervasive discrimination against HIV

positive individuals.   Because De La Cruz challenges only

the agency’s purely factual findings, he has failed to

assert a question of law or constitutional claim reviewable

by this Court.   Xiao Ji Chen v. U.S. Dep’t of Justice, 471

F.3d 315, 329-30 (2d Cir. 2006).

     For the foregoing reasons, the petition for review is

DISMISSED, in part, and DENIED, in part.     As we have

completed our review, any stay of removal that the Court

previously granted in this petition is VACATED, and any

pending motion for a stay of removal in this petition is

DISMISSED as moot. Any pending request for oral argument in

this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              6